Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant's election without traverse of Group I in the reply filed on 11/17/2020 is acknowledged.  

Status of the Application
	Claims 1-67 are pending.  Claims 1-16, 59 and 60 are currently under examination.  Claims 17-58 and 61-67 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Information Disclosure Statement
	The submission of the Information Disclosure Statement on 03/06/2020 is in compliance with 37 CFR 1.97.  The information disclosure statement has been considered by the examiner and signed copies have been placed in the file.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to a naturally-occurring nucleic acid fragment thereof, whether isolated or not that is not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc. -- U.S.-- (June 13, 2013). The claims read on naturally occurring nucleic acid fragment that is not markedly different than the natural product.  The saRNA is a nucleic acid sequence having 14-30 nucleotides of a HNFa gene sense strand.
Thus the claims are not patent-eligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 7-10  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saetrom (Patent No. 9,745,579).

Saetrom teach a nucleic acid having 19 nucleotides in length 100% identical to SEQ ID No. and comprising SEQ ID No. 136.  Saetrom teach the saRNA targets HNF4a (see column 4), can be single or double stranded and has a 3’ overhang region (see column 18).  Because Saetrom teach a double stranded saRNA, the complementary strand of SEQ ID No. 136 would be SEQ ID No. 135 and thus meets the limitations of claim 135.
Thus Saetrom anticipates the instant claims.
Search Result 20201202_091642_us-16-645-012-136.szlim30.rni.
RESULT 5
US-15-013-866-29/c
; Sequence 29, Application US/15013866
; Patent No. 9745579
; GENERAL INFORMATION
;  APPLICANT: Saetrom, Pal
; SEQ ID NO 29
;  LENGTH: 19
;  TYPE: RNA
;  ORGANISM: Homo sapiens
US-15-013-866-29

  Query Match             90.5%;  Score 19;  DB 30;  Length 19;
  Best Local Similarity   73.7%;  
  Matches   14;  Conservative    5;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 UGAUCACAGGCAUUCUGGG 19
              :||:||||||||::|:|||
Db         19 TGATCACAGGCATTCTGGG 1


1 and 8-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Khvorova et al. (Patent No. 7,820,809).
The claims are drawn to a synthetic isolated saRNA which up-regulates expression of HNF4a gene, wherein the saRNA is at least 80% complement to a region on SEQ ID No. 1, and wherein the saRNA has 14-30 nucleotides, wherein the saRNA is single or double stranded, wherein saRNA is modified as in claim 13, and wherein antisense strand has SEQ ID No. 136 and the sense has SEQ ID No. 135.
Khvorova et al. teach a nucleic acid having 19 nucleotides in length at least 80% identical to SEQ ID No.1 and comprising SEQ ID No. 136 (see alignment below).  Khvorova et al. teach the short interfering RNA can be double stranded and has a 3’ overhang region (see column 31) and teach the siRNA is modified as in claim 13 (se column 12).  Because Khvorova et al. teach a double stranded saRNA, the complementary strand of SEQ ID No. 136 would be SEQ ID No. 135 and thus meets the limitations of claim 135.
Thus Khvorova et al. anticipates the claims.

Search Result 20201202_091642_us-16-645-012-136.szlim30.rni.
RESULT 12
US-11-083-784-988936/c
; Sequence 988936, Application US/11083784
; Patent No. 7820809
; GENERAL INFORMATION:
;  APPLICANT: Dharmacon, Inc.
;  APPLICANT:  Khvorova, Anastasia
;  APPLICANT:  Reynolds, Angela
;  APPLICANT:  Leake, Devin
;  APPLICANT:  Marshall, William
;  APPLICANT:  Scaringe, Stephen
;  TITLE OF INVENTION: Functional and Hyperfunctional siRNA
;  FILE REFERENCE: 13499US
;  CURRENT APPLICATION NUMBER: US/11/083,784
;  CURRENT FILING DATE:  2005-03-18
;  PRIOR APPLICATION NUMBER: US/10/714,333

;  PRIOR APPLICATION NUMBER: 60/502,050
;  PRIOR FILING DATE: 2003-09-10
;  PRIOR APPLICATION NUMBER: 60/426,137
;  PRIOR FILING DATE: 2002-11-14
;  NUMBER OF SEQ ID NOS: 1591911
;  SOFTWARE: Proprietary
; SEQ ID NO 988936
;   LENGTH: 19
;   TYPE: RNA
;   ORGANISM: Homo sapiens
US-11-083-784-988936

  Query Match             75.2%;  Score 15.8;  DB 15;  Length 19;
  Best Local Similarity   63.2%;  
  Matches   12;  Conservative    5;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 UGAUCACAGGCAUUCUGGG 19
              :||:|||| |||::|: ||
Db         19 TGATCACATGCATTCTTGG 1


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 59 and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saetrom (Patent No. 9,745,579), Jover et al. (Transcriptional regulation of cytochrome p450 genes by the nuclear receptor hepatocyte nuclear factor 4-alpha. Curr Drug Metab. 2009 Jun;10 (5):508-19), Kamiyama et al. ("Role of human hepatocyte nuclear factor 4α in the expression of drug-metabolizing enzymes and transporters in human hepatocytes assessed by use of small interfering RNA." Drug metabolism and pharmacokinetics 22.4 (2007): 287-298) and Rae, James M., et al. ("Rifampin is a selective, pleiotropic inducer of drug metabolism genes in human hepatocytes: studies with cDNA and oligonucleotide expression arrays." Journal of Pharmacology and Experimental Therapeutics 299.3 (2001): 849-857).
The claims are drawn to a synthetic isolated saRNA which up-regulates expression of HNF4a gene, wherein the saRNA is at least 80% complement to a region on SEQ ID No. 1, and a pharmaceutical composition comprising said saRNA and a CYP450 inducer rifampicin.

Kamiyama et al. teach various drug-metabolizing enzymes and drug transporters such as cytochrome P450 (CYP), UDP-glucuronosyltransferase (UGT), sulfotransferase (SULT), ATP-binding cassette (ABC) transporter, and solute carrier (SLC) transporter play a major role in the metabolism and disposition of xenobiotics such as environmental contaminants and therapeutic drugs. In general, CYPs carry out the oxidative metabolism of lipophilic compounds (see page 288). Kamiyama et al. teach  mRNA levels of drug metabolizing enzymes and transporters are influenced by the expression level of HNF4a (see page 297).
Jover et al. teach HNF4a has been found as a regulator of CYP genes such as CYP450 and modulates the expression of CYP in the liver (page 508).
Rae et al. teach rifampicin is a key induced of drug metabolizing CYP450 genes (see page 853 and Table 1).  Rae et al. teach it has been shown that rifampicin is an induced of a large number of pharmacologically important genes and suggest it is important to investigate the mechanism of induct of the CYP450 genes (see page 857).
It would have been obvious to make the composition comprising a saRNA as in Saetrom et al. with a CYP450 inducer such as rifampicin for determining the role HNF4a has in regulating these CYP450 genes in certain tissues and organs.  Given Kamiyama et al. teach mRNA levels of drug metabolizing enzymes and transporters such as CYP are influenced by the expression level of HNF4a and Jover et al. teach teach HNF4a 
In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. 
Thus making the claimed composition is within the technical grasp of one of ordinary skill in the art and given what is taught in the prior art, the invention as a whole prima facie obvious to one of ordinary skill in the art at the time the invention was filed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites “the saRNA comprises a 3’ overhang” and depends from claim 2 which is drawn to a single stranded saRNA.  The limitation is unclear because the single stranded saRNA would not have an overhang region and therefore the claim is indefinite. For purposes of examination, claim 3 is interpreted such that it may depend from claim 8 which is drawn to a double stranded saRNA that could comprise an overhang region.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10704044 in view of Khvorova et al. (Patent No. 7,820,809). Although the conflicting 
Thus the claims are not patentably distinct from each other.

Claims 1-16 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9745579 in view of Khvorova et al. (Patent No. 7,820,809). Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims and the claims of the patent are drawn to patently indistinguishable subject matter. Patent ‘579 is drawn to a saRNA targeted to HNF4a that upregulates and expression and teach a saRNA identical to the claimed SEQ ID No. 136. Khvorova et al. teach the short interfering RNA can be double stranded and has a 3’ overhang region (see column 31) and teach the siRNA is modified as in claim 13 (se column 12) and it would have been obvious to make a double stranded saRNA and modify the saRNA for increased stability.
Thus the claims are not patentably distinct from each other.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

								
										




/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635